 1       James J. Gold #80100
         Norma L. Hammes #80149
2        Jessica A. Begeman #264853
         GOLD and HAMMES, Attorneys
 3       1570 The Alameda #223
         San Jose, CA 95126
 4       408-297-8750 phone
         408-297-1189 fax
 5
         Attorneys for Debtor
 6

 7   !



                                     UNITED STATES BANKRUPTCY COURT
 8                                   NORTHERN DISTRICT OF CALIFORNIA

 9       In re:                                                    Chapter 13
                                                                   Case No. 18-52265 SLJ
10
         KATHRYN ELAINE LYNN
11
                  Debtor                                   /
12

13                     MOTION FOR ORDER ALLOWING SALE OF REAL PROPERTY

14                The Debtor, Kathryn Elaine Lynn, hereby moves for an order allowing the sale of real

15       property as follows and for the following reasons:

16                1.       The Debtor herein filed a Petition for Relief under Chapter 13 of the Bankruptcy

17       Code on October 9, 2018. The plan has not yet been confirmed, and it provides for a 100%

18       dividend to general unsecured creditors.

19                2.       The Debtor has contracted to sell her 100% interest in real property located at 507

20       Dix Way, San Jose, California, to Tobin Christopher Douglas and Lisa Marie Douglas, subject to

21       approval of this Court. This property is the Debtor's residence.

22                3.       The essential facts of this transaction are:

23                Seller's Real Estate Agent:              Arthur Leal
                  Seller's Real Estate Agency:             KW Silicon City
24                                                         2520 Mission College Blvd., #102
                                                           Santa Clara, California 95054
25                                                         408-921-7352

26                Buyer's Real Estate Agent:               Andy Sweat
                  Buyer's Real Estate Agency:              Keller Williams Bay Area Estates
27                                                         16185 Los Gatos Blvd.
                                                           Los Gatos, CA, 95032
28                                                         408-802-3540


                                                            1
         Case: 18-52265          Doc# 26     Filed: 12/19/18 Entered: 12/19/18 15:13:57           Page 1 of 7
 1          Escrow Company:                          Old Republic Title Co.
                                                     1087 Meridian Ave., #68
 2                                                   San Jose, CA 95125

 3          Escrow No:                               0622021 194-TE
            Escrow Officer:                          Teresa Espinosa
 4          Telephone:                               408-266-5414
 5          Approximate sales price:                 $ 580,000
 6          Distributions:
                    BSI Financial Services
 7                    (U.S. Bank):                   $     46,258
                    PLM Lender Services
 8                   (Ilene Sokoloff):               $      2,300
                    ASAP Collections
 9                   (Canoas Gardens HOA):           $    22,361
                    Debtor's Real Estate Agent:      $    14,500
10                  Buyer's Real Estate Agent:       $    14,500
                    Costs of Sale:                   $     5,802
11                  Real Property Taxes:             $       219 net
                    Debtor's attorney:               $       850
12                  Chapter 13 plan:                 $    29,918 (includes pre-petition arrears
                                                                    for BSI, PLM, and ASAP, above)
13          Net proceeds to the Debtor:               $ 466,243

14          Is the Chapter 13 plan being paid off from the proceeds? Yes

15          4.       The Debtor has claimed a $75,000 exemption for this property. The plan
16   currently provides a one-hundred percent dividend to general unsecured creditors. There are two
17   small mortgages and homeowners' dues on this property which are being paid off in full through
18   the transaction. As this transaction will pay off the Debtor's plan and provide a 100% dividend to
19   all creditors, the specific details of the categorization of the proceeds of sale are not critical, but
20   can be seen in the net sheet attached hereto.
21           5.      This transaction is an arms-length transaction with no prior relationship between
22   the Debtor and the buyer.
23           6.      Attached is a current net sheet for the transaction detailing the expected
24   distributions of funds in the transaction. The figures represented are approximations and can be
25   expected to be refined up until the sale is consummated. The net sheet does not show $850
26   which the Debtor's attorneys will apply for as fees for this motion, as permitted by the Rights and
27   Responsibilities form filed in this case as Court Document No. 3. The net distribution to the
28   Debtor shown above also reflects the amount of the Chapter 13 Trustee's demand into escrow to

                                                      2
     Case: 18-52265       Doc# 26      Filed: 12/19/18 Entered: 12/19/18 15:13:57               Page 2 of 7
 1 pay off the Debtor's 100% plan and to pay the Chapter 13 Trustee's statutory fees. This net sheet

 2 is still at a preliminary stage and it may be that the final numbers will vary substantially from

 3 what it currently states, however as the Debtor's plan provides for full payment to all general
 4   unsecured creditors, the absolute accuracy of the net sheet numbers is not important.
 5           7.      The escrow is scheduled to close on January 20, 2019, pursuant to the contract of
 6   sale entered into by the Debtor and the Buyer, although the net sheet states January 25.
 7           WHEREFORE, the Debtor requests that the court order that:
 8           1.      The Debtor be allowed to sell her interest in the real property described above.
 9           2.      The demands of all lienholders will be fully satisfied by funds from the escrow,
10 either directly or partially through the demand of the Chapter 13 Trustee, and if the escrow does
11 not close, the liens of the lienholders will remain on the property unaffected by the escrow.
12           3.      [At the request of the Chapter 13 Trustee] Any net proceeds from the sale which

13 would be paid to the Debtor if the Debtor were not in a Chapter 13 proceeding be disbursed first
14 in accordance with the demand of the Debtor's Chapter 13 Trustee, and any remainder shall be
15 disbursed directly to the Debtor.
16           4.      [At the request of the Chapter 13 Trustee] As a condition of this transaction the

17 escrow company shall comply with and satisfy the escrow demand of Devin Derham-Burk,

18 Chapter 13 Trustee. If the Chapter 13 Trustee does not intend to submit a demand, she shall
19 notify the escrow agent in writing. Per her demand, the Trustee shall be the disbursing agent on
20 proofs of claim relating to this case, filed with the clerk's office of the bankruptcy court. The

21 Trustee shall take her statutory fees on receipts in connection with this transaction whether or not

22 this transaction closes prior to confirmation of the Plan.
23           5.      [At the request of the Chapter 13 Trustee] Within fifteen days of the closing of
24 the sale, the escrow company shall provide the Chapter 13 Trustee with a copy of the closing

25 statement for the escrow.
26           6.      Any delay of effectiveness of the order requested herein due to F.R.B.P. 6004 or
27 any other similar rule be waived so that the order will be effective immediately.
28


                                                      3
     Case: 18-52265       Doc# 26      Filed: 12/19/18 Entered: 12/19/18 15:13:57            Page 3 of 7
 ii         Respectfully submitted,
 2
      Dated: December if, 2018
                                                                                       /L
 3                                                           James
                                                             GOJ
 4                                                                    for the Debtor
 5

 6
                                      DECLARATION OF DEBTOR
 7

 8          I am the Debtor in this Chapter 13 case, and I declare:
 9          I have reviewed the statements made by my attorney in the MOTION FOR ORDER
10    ALLOWING SALE OF REAL PROPERTY, and all of them are true and correct.
11          I declare under penalty of perjury that the foregoing is true and correct.
12

13    Dated: December        2018                                          '
                                                            'KATHRYY- ELAINE LYNTV
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        4
      Case: 18-52265    Doc# 26       Filed: 12/19/18       Entered: 12/19/18 15:13:57      Page 4 of 7
             *****
              *
                  OLD REPUBLIC TITLE COMPANY
                  * * * * A MEMBER OF THE OLD REPUBLIC TITLE INSURANCE GROUP
                                 1087 Meridian Avenue, Suite 68 • San Jose CA • 95125• (408) 266-5414 • FAX (408) 786-0158

Kathryn E. Lynn                                                                                         Date: December 18, 2018
                                                                                                        Escrow No.: 0622021194-TE
                                                                                                        Escrow Officer: Teresa Espinosa
                                                                                                        Settlement Date: January 25, 2019
Property: 507 Dix Way, San Jose, CA 95125

                                            Estimated Seller's Settlement Statement
Item                                                                                                             Debits           Credits
Sales Price                                                                                                                     5801000.00
Loan payoff to BSI Finacial Services ($46,258.00)
  Current Principal                                                                                                46,258.00
Loan payoff to PLM Bethplmweb.com ($2,300.00)
  Current Principal                                                                                                  2,300.00
Broker's Commission 5.0%                                                                                            29,000.00
  To KW Bay Area Estates                                                          14,500.00
  To Keller Williams                                                              14,500.00
Unsecured Lien to ASAP Collections for HOA ($22,361.00)
  Current Principal                                                                                                 22,361.00
Paid Outside Closing
  Real Estate Taxes to Santa Clara County Department of Tax and Collections (456-
 15-037)
     1st Half 2018-19 to Santa Clara County Department of Tax and
     Collections $1,644.15 (Seller)
Survey to Need Invoice-Est                                                                                             150.00
                                                                 (
Home Warranty to First American Home Buyer's Protection need Invoice)
Misc. Disbursement to Security Deposit HoldBack
                                                                                                                       425.00
                                                                                                                    10,000.00
Real Estate Taxes to Santa Clara County Department of Tax and Collections (456-
                                                                                                                     1,644.15
 15-037)
  2nd Half 2018-19                                                                 1,644.15
Prorata R.E. Taxes, 01/25/19 to 07101/19, 156 days        @
                                                       $9.1342 (est.)                                                           1,424.94
Homeowners Association Fees
  Transfer Fee to Canoas Gardens                                                                                       300.00
 Homeowners Association Fees
  Dues to Canoas Park Homeowners Association                                                                           260.00
 Escrow Fees to Old Republic Title Company                                                                           1,215.00
 Notary Fees to                                                                                                        150.00
Title Charges
  Homeowners Policy of Title Insurance to Old Republic Title Company                                                 1,692.00
 Recording Fees                                                                                                        275.00
  Release to Santa Clara County                                                      275.00
 County Transfer Tax to County of Santa Clara                                                                          638.00
 City Transfer Tax to City of San Jose                                                                                 957.00
 Due To Seller (est.)                                                                                              463,799.79

Total                                                                                                              581,424.94       581,424.94




 TE/te                                                                                                                 December 18, 2018 11:23 AM
 SelIer'c Spllipmant St,*pm.nt




    Case: 18-52265                   Doc# 26          Filed: 12/19/18             Entered: 12/19/18 15:13:57                     Page 5 of 7
 1   James J. Gold #80100

 2
     Norma L. Hammes #80149
     Jessica A. Begeman #264853                                     -01~ .




     GOLD and HAMMES, Attorneys
 3   1570 The Alameda #223                                                    0
     San Jose, CA 95126
 4   408-297-8750 phone                                                              /
     408-297-1189 fax
 5
     Attorneys for Debtor
 6
 7
 8
                               UNITED STATES BANKRUPTCY COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11   In re:                                                Chapter 13
                                                           Case No. 18-52265 SLJ
12
     KATHRYN ELAINE LYNN
13
              Debtor                               I
14

15                        ORDER ALLOWING SALE OF REAL PROPERTY
16            On December_, 2018, the Debtor, Kathryn Elaine Lynn, filed a MOTION FOR
17   ORDER ALLOWING SALE OF REAL PROPERTY, Court Document No.                          -,   requesting
18   approval of this Court for a transaction where the Debtor proposed to sell her real property
19   commonly known as 507 Dix Way, San Jose, California, and more particularly described as
20        The land referred to is situated in the County of Santa Clara, City of San Jose,
          State of California, and is described as follows:
21
          LOT 37, as delineated upon that certain Map entitled "TRACT NO. 7221 CANOAS
22        GARDEN TOWNHOUSES", filed for record in the Office of the Recorder of the
          County of Santa Clara, State of California, on September 7th, 1982 in Book 504 of
23        Maps, at Pages 11, 12 AND 13.
24
          EXCEPTING THEREFROM the underground water or rights thereto with no rights
25        of surface entry, as granted to San Jose Water Works, a California corporation,
          by instrument, recorded October 18th, 1982 in Book H087 of Official Records,
26        Page 203.

27            Following a hearing on this matter on January 17, 2019, at 10:00 a.m., at which James J.

28   Gold appeared representing the Debtor, and with other appearances as noted on the record,


                                                                                                      1
     Case: 18-52265       Doc# 26     Filed: 12/19/18    Entered: 12/19/18 15:13:57        Page 6 of 7
 1           IT IS HEREBY ORDERED that the Debtor's motion to allow the Debtor to sell the

 2 Property is approved.
 3           IT IS FURTHER ORDERED that the demands of all lienholders will be fully satisfied by
 4 funds from the escrow, either directly or partially through the demand of the Chapter 13 Trustee,

 5 and if the escrow does not close, the liens of the lienholders will remain on the property

 6 unaffected by the escrow.
 7           IT IS FURTHER ORDERED that any net proceeds from the sale which would be paid to
 8 the Debtor if the Debtor were not in a Chapter 13 proceeding be disbursed first in accordance
 9 with the demand of the Debtor's Chapter 13 Trustee, and any remainder shall be disbursed

10 directly to the Debtor.
11           IT IS FURTHER ORDERED that as a condition of this transaction the escrow company

12 shall comply with and satisfy the escrow demand of Devin Derham-Burk Chapter 13 Trustee. If
13 the Chapter 13 Trustee does not intend to submit a demand, she shall notify the escrow agent in
14 writing. Per her demand, the Trustee shall be the disbursing agent on Proofs of Claim relating to

15 this case, filed with the clerk's office of the Bankruptcy Court. The Trustee shall take her

16 statutory fees on receipts in connection with this transaction whether or not this transaction
17 closes prior to confirmation of the Plan.
             IT IS FURTHER ORDERED that within fifteen days of the closing of the sale, the
     escrow company shall provide the Chapter 13 Trustee with a copy of the closing statement for

     the escrow.

             IT IS FURTHER ORDERED that any delays of effectiveness of this order due to
     F.R.B.P. 6004 or any other similar rule are waived, and that this order is effective immediately.

                                           *** End of Order ***




28



     Case: 18-52265      Doc# 26      Filed: 12/19/18    Entered: 12/19/18 15:13:57        Page 7 of 7
